Title: To Alexander Hamilton from William Short, 30 November 1789
From: Short, William
To: Hamilton, Alexander


Paris Nov. 30. 1789
Sir
The letter of Octob. the 7th. which you did me the honor to write me was delivered two days ago by Mr. McCartey, & yesterday I received the duplicate by Count de Moustier. Some time before, the debt of the United States to France had been brought into view by Mr. Necker in a memorial which he delivered to the national assembly on the subject of their finances, & which I inclosed in my No. 10 to Mr. Jay. Although it is stated there that a proposition was on foot for negotiating a loan in Amsterdam on the security of our debt, I was informed that it was in agitation also to sell the debt. Knowing well that if a sale did take place it would be on terms onerous to France and injurious to the credit of the United States, I thought myself authorized by the circumstance to present this matter to the view of the minister in a light in which I know he had not seen it. He then told me what were the reasons which had induced him to listen to this proposition from Amsterdam, let me see clearly that the rise of our credit there was unknown to him, & gave me reason to believe that he should do nothing further in that business. As the effect of that negotiation would only have been for the advantage of the house in Amsterdam & prejudicial to the interests of France & credit of the United States I hope the measures I took will not be disapproved. Soon after Count de Moustier arrived & about the same time a renewal of the proposition from Amsterdam in which the houses there had united the bankers of the United States in hopes by that means of carrying their plan into execution. The bankers however withdrew as soon as they learned from those who had seen Count de Moustier “that he was instructed by Congress to oppose any negotiation of that kind”. They had from the beginning been averse to the negotiation & gave into it only from an apprehension that it would otherwise be effected without them.
Another company of which Mr. Parker of Boston is the organ, presents itself & made a day or two ago, another proposition to the Minister. The nature of it is to pay the amount of our debt in bonds due by France to the lenders of Amsterdam. As they pay bonds already due & are to receive our debt which is not yet demandable they require that the arrears of interest which we owe should be ceded to them by France. They offer me in this case to subscribe to the condition of putting off the installments due & to become due for five or six years—interest to begin from the present time. As this would square perfectly with your wishes & would not injure the credit of the United States since they pay their full debt to  France (the interest which she yields being considered as a rediscount for ready money) I shall not oppose the negotiation if the Minister thinks proper to enter into it. I rather think however he will not as the extreme & pressing exigencies of the present crisis may induce him to keep our debt as the best means & perhaps the only means of commanding cash in a foreign country. By it he is sure of raising money at Amsterdam should he be induced to make the sacrifices wch. he is asked. Nothing but necessity however will induce him to do it.
In the case that no negotiation should take place then I think it probable that Count de Moustier will be able to effect what you desire. As he enters into it with zeal, & as you desire, with much propriety, that the proposition should come from France, rather than be solicited by us, it will be best to let him act in it. I shall take care however to lose no opportunity of inducing the minister to come into your views as of himself. M. de Moustier tells me he has already spoken to M de Montmorin on the subject who has referred him entirely to Mr. Necker.
Long before you receive this letter you will have seen Mr. Jefferson, & received from him information that may induce you perhaps to accept other views respecting our debt to France. The bankers of the United States still repeat to me the same assurances which they gave Congress in their letter of August last, & which they re-iterated to Mr. Jefferson before his departure. It is useless to add observations on the effect which that measure would operate in our favor on the minds of an assembly who are now modelling this country & must soon influence its political & commercial relations with others. An assembly who whilst they feel a real distress in their finances are told by different members in the course of debate that the debt of the United States cannot be counted on with any certainty either for present or future relief.
As soon as I see what turn the negotiations mentioned above, or the proposition to be made by M. de Moustier, in which the Marquis de la fayette will do whatever shall be required of him, will take, I will do myself the honor of writing you again. In the mean time I beg you to be assured Sir of the readiness with which I shall at all times be disposed to carry into execution your views & of the sentiments of profound respect & attachment with which I have the honor to be
Sir, your most obedient & most humble servant
W. Short
The Honble. Mr. Hamilton
